DENY; and Opinion Filed June 4, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00661-CV

                            IN RE ALFRED LEE STONE, Relator

                 Original Proceeding from the 283rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F-91-42452-T

                             MEMORANDUM OPINION
                            Before Justices Lang, Fillmore, and Evans
                                   Opinion by Justice Fillmore
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to rule on various post-conviction motions filed February 2, 2015. To establish a right to

mandamus relief in a criminal case, the relator must show that the trial court violated a

ministerial duty and there is no adequate remedy at law. In re State ex rel. Weeks, 391 S.W.3d
117, 122 (Tex. Crim. App. 2013) (orig. proceeding). Further, as the party seeking relief, the

relator has the burden of providing the Court with a sufficient mandamus record to establish his

right to mandamus relief. Lizcano v. Chatham, 416 S.W.3d 862, 863 (Tex. Crim. App. 2011)

(orig. proceeding) (Alcala, J. concurring); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)

(orig. proceeding).

       The mandamus record before us does not include a certified or sworn copy of the trial

court’s docket sheet or other proof that establishes the trial court has failed to rule on relator’s

motions. TEX. R. APP. P. 52.3(k)(1)(a) (appendix must contain certified or sworn copy of order
complained of, or any other document showing the matter complained of); 52.7(a) (relator must

file with petition certified or sworn copy of every document material to relator’s claim for relief).

Absent such a record, we cannot conduct a meaningful review of relator’s claims. Lizcano, 416
S.W.3d at 863 (Alcala, J. concurring).

       We deny the petition.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE


150661F.P05




                                                –2–